Citation Nr: 0030002	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-14 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1949 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the RO 
that denied service connection for PTSD.

The veteran requested a Board hearing, but he canceled that 
request in April 2000.


FINDING OF FACT

The veteran does not have a medical diagnosis of PTSD.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the Army from August 
1949 to December 1952.  His service separation record 
indicates he had duty with an infantry company in Korea 
during the Korean Conflict.  His military occupational 
specialty was equivalent to a civilian occupation of stock 
clerk.  He did not receive any decorations indicating that he 
served in combat.  His service separation document notes that 
he received no wounds as a result of action with enemy 
forces.

The National Personnel Record Center (NPRC) has indicated 
that the veteran's service medical records (besides his 
service separation examination) were destroyed in the 1973 
NPRC fire.  The NPRC obtained available morning reports from 
the veteran's unit in Korea.  These show the veteran was sent 
to a hospital in early December 1950.  A December 1950 record 
states he had a psychogenic visual reaction and was unfit for 
combat duty.  A January 1951 morning report from his unit in 
Korea notes he was attached to the unit.  The veteran's 
December 1952 service separation examination noted a normal 
psychiatric system.

Post-service medical records from the 1950s to 1990s refer to 
physical ailments and do not mention a psychiatric disorder.  

In December 1998, the veteran filed a claim for service 
connection for PTSD.

The veteran has submitted copies of articles from his 
hometown newspaper, from the time he was in service, and 
these mention he had been wounded in Korea.  In a March 2000 
statement, the veteran recounted his service experiences, 
including when he was in Korea.  He also provided information 
on his post-service employment.

II.  Analysis 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  [This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1999).]

The veteran's service medical records from his 1949-1952 
active duty are mostly unavailable.  A service record from 
1950 notes he had a psychogenic visual reeaction.  His 1952 
separation examination showed a normal psychiatric system.  
The extensive post-service medical records, dated to the 
1990s, note physical ailments but give no indication of a 
psychiatric disorder, let alone the specific psychiatric 
disorder of PTSD.  The veteran does not even allege that he 
has ever been diagnosed as having PTSD.  Although he claims 
he has PTSD related to his service in Korea , he has not 
presented any medical evidence to that effect, and as a 
layman he is not competent to provide on opinion on diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Without addressing the question of whether the veteran had a 
stressor in service, the medical evidence shows no suggestion 
of PTSD.  Without a current diagnosis of PTSD, there can be 
no service connecton for such disorder.  38 C.F.R. 
§ 3.304(f).

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for PTSD.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

